Citation Nr: 1242163	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-30 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for the service-connected bilateral hearing loss.  

2.  Entitlement to initial disability rating in excess of 20 percent for the service-connected diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to January 1984.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the RO.  A September 2008 rating decision granted a total rating based upon individual unemployability due to service-connected disabilities from July 27, 2007.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

In a July 2009 statement, the Veteran stated that he was insulin dependent and he had restrictions on his diet and daily activities due to the diabetes mellitus.  He asserted that he was entitled to a rating higher than 20 percent.  He also stated that he had difficulty hearing normal conversation.   

Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the service-connected diabetes mellitus type II and bilateral hearing loss.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The Board also notes that the Veteran was last afforded a VA examination in 2007.  The VA examination report indicates that the claims file was not reviewed in connection with the examination.  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").

Thus, the RO should afford the Veteran an examination to obtain a medical opinion as to the severity of the diabetes mellitus type II and bilateral hearing loss.  38 U.S.C.A. § 5103A(d). 

The RO should obtain copies of all records of VA treatment for the service-connected diabetes mellitus type II and bilateral hearing loss since November 2006.   VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1).

The RO should appropriately contact the Veteran by letter and request that he provide sufficient information and, if necessary, authorization to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of the bilateral hearing loss and diabetes mellitus type II.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not associated with the claims file.    

Accordingly, the case is REMANDED to the RO for the following action:

1.  Obtain copies of all records of treatment rendered the Veteran for the service-connected diabetes mellitus type II and bilateral hearing loss from the VA healthcare system since November 2006.  

2.  Contact the Veteran to request that he identify any pertinent VA or non-VA medical treatment rendered for the service-connected diabetes mellitus type II and hearing loss.   

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any outstanding records.    

If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  

The letter should invite the Veteran to submit any medical evidence or treatment records to support his claim for increase.

3.  Schedule the Veteran for a VA audiometric examination to determine the current severity of the service-connected bilateral hearing loss.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examination of hearing impairment should be conducted without the use of hearing aids.  The examination must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  For each ear, pure tone audiometric thresholds, in decibels, should be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz, as well as controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination).  In addition to identifying the appropriate objective test results, the examiner is asked to describe the functional effects caused by the hearing loss disability.

4.  Schedule the Veteran for the appropriate VA examination regarding the service-connected diabetes mellitus type II.  The claims folder must be made available to the examiner.  All indicated tests and studies should be accomplished and the findings reported in detail.  

The examiner should provide an opinion as to whether the Veteran requires insulin, a restricted diet, and regulation of activities due to the diabetes mellitus.  The examiner should provide an opinion as to whether the diabetes mellitus causes episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetes care provider plus complications that would not be compensable if separately evaluated; or requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either causes progressive loss of weight and strength or complications that would not be compensable if separately evaluated. 

A complete rationale must be provided for each opinion expressed. 

5.  Then review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  After completing all indicated development, readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

